                Case 3:19-cv-05106-RBL Document 71 Filed 02/12/20 Page 1 of 3



 1

 2

 3

 4

 5                            United States District Court
                         For The Western District Of Washington
 6                                     At Tacoma
 7 Daniel Mitchell, Robin Ball, Luke
   Rettmer, Armen Tooloee,                              The Honorable Ronald B. Leighton
 8 Nathaniel Casey, Matthew Wald,
   Second Amendment Foundation, and
 9 National Rifle Association,                          No. 3:19-cv-05106-RBL
10
                          Plaintiffs,                   Plaintiff Armen Tooloee’s Motion
11                                                      To Dismiss and Withdraw as
           v.                                           Plaintiff
12
   Chuck Atkins, in his official capacity as the        Noting Date: February 12, 2020
13 Sheriff of Clark County, Washington, Craig
   Meidl, in his official capacity as the Chief of
14 Police of Spokane, Washington, and Teresa
   Berntsen, in her official capacity as the
15 Director of the Washington State Department
   of Licensing,
16
                         Defendants.
17

18

19          Pursuant to Fed. R. Civ. P. 41(a), Plaintiff Armen Tooloee hereby moves the Court to
20 dismiss his individual claims and allow him to withdraw as plaintiff. His withdrawal will leave three

21 young adults, two dealers, and two organizations as plaintiffs, will not affect any schedule or

22 deadline, and will allow all remaining parties fully to participate in briefing every issue in the

23 litigation. It will not increase any party’s cost or cause prejudice to any party. Because no

24 counterclaim has been asserted against Tooloee, the Court should order his dismissal promptly.

25 ///

26 ///

27 ///

 Tooloee Motion to Dismiss and Withdraw - 1
 No. 3:19-cv-05106-RBL
                                                                               Ard Law Group PLLC
                                                                               P.O. Box 11633
                                                                               Bainbridge Island, WA 98110
                                                                               Phone: (206) 701-9243
               Case 3:19-cv-05106-RBL Document 71 Filed 02/12/20 Page 2 of 3



 1 Respectfully submitted this 12th of February, 2020.

 2

 3                                                   Ard Law Group PLLC

 4
                                                     By:_____________________
 5                                                   Joel B. Ard, WSBA # 40104
 6                                                   P.O. Box 11633
                                                     Bainbridge Island, WA 98110
 7                                                   (206) 701-9243
 8                                                   Attorneys for Plaintiffs

 9                                                   Albrecht Law PLLC
10
                                                     By:________________________
11
                                                     Matthew C. Albrecht, WSBA #36801
12                                                   David K. DeWolf, WSBA #10875
                                                     421 W. Riverside Ave., Ste. 614
13
                                                     Spokane, WA 99201
14                                                   (509) 495-1246
15                                                   Attorneys for Plaintiffs

16

17

18

19

20

21

22

23

24

25

26

27

 Tooloee Motion to Dismiss and Withdraw - 2
 No. 3:19-cv-05106-RBL
                                                                       Ard Law Group PLLC
                                                                       P.O. Box 11633
                                                                       Bainbridge Island, WA 98110
                                                                       Phone: (206) 701-9243
               Case 3:19-cv-05106-RBL Document 71 Filed 02/12/20 Page 3 of 3



 1                                   Certificate Of Service

 2          I certify under penalty of perjury under the laws of the United States of America that on

 3 February 12, 2020, I filed the foregoing with the Court’s CM/ECF system, which will give notice

 4 to all parties and counsel of record.

 5                                                    Ard Law Group PLLC

 6

 7
                                                 By
 8
                                                      Joel B. Ard, WSBA # 40104
 9                                                    P.O. Box 11633
10                                                    Bainbridge Island, WA 98110
                                                      (206) 701-9243
11                                                    Joel@Ard.law
12                                                    Attorneys for Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 Certificate Of Service
 No. 3:19-cv-05106-RBL
                                                                                 Ard Law Group PLLC
                                                                                 P.O. Box 11633
                                                                                 Bainbridge Island, WA 98110
                                                                                 Phone: (206) 701-9243
